Citation Nr: 0934538	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for diabetes mellitus to 
include as due to exposure to herbicides.  

2. Entitlement to service connection for prostate cancer to 
include as due to exposure to herbicides.  

3. Entitlement to service connection for colon cancer to 
include as due to exposure to herbicides.  

4. Entitlement to service connection for hypertension to 
include as due to exposure to herbicides.  

5. Entitlement to service connection for skin rash to include 
as due to exposure to herbicides.  

REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1962 to April 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2007, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that diabetes mellitus, prostate cancer, 
colon cancer, hypertension, and a skin rash are due to 
exposure to herbicides in Vietnam.  

In October 2006, the National Personnel Records Center 
reported that the Veteran did not serve in Vietnam.  



Nevertheless, the Veteran asserts that from February 1964 to 
April 1965 he was assigned to Company B, 1st Battalion, 5th 
Infantry (Mechanized), 25th Division, in Hawaii, where he 
volunteered and was trained as a aerial machine gunner and 
then for about three months in 1964 he was assigned to 
temporary duty in Vietnam as a door gunner with the 118th 
Aviation Company (Air Mobile Light) at Bien Hoa. 

As neither morning reports, unit history, nor other 
historical records have been requested and as VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department unless the records sought do not 
exist or that further efforts to obtain the records would be 
futile, 38 C.F.R. § 3.159(c), the case is REMANDED for the 
following action:

1. Ask the appropriate Federal custodian 
to search for the following: 

a). The morning reports of Company B, 
1st Battalion, 5th Infantry 
(Mechanized), 25th Division, from May 
1964 to December 1964 for 
documentation that the Veteran was on 
a temporary duty assignment for about 
90 days with the 1st Provisional 
Machine Gun Platoon.  

b). The roster or unit history or 
parent organization history of the 1st 
Provisional Machine Gun Platoon from 
1st Battalion, 5th Infantry 
(Mechanized), 25th Division from May 
1964 to December 1964 for 
documentation that the Veteran was 
assigned to the unit and the unit was 
formed to train aerial machine 
gunners for duty in Vietnam.  



c). The unit history or parent 
organization history of the 118th 
Aviation Company (Air Mobile Light) 
at Bien Hoa from May 1964 to December 
1964 for documentation that the 1st 
Provisional Machine Gun Platoon from 
1st Battalion, 5th Infantry 
(Mechanized), 25th Division, was 
attached for temporary duty. 

2. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




